Dismissed and Memorandum Opinion filed December 16, 2014.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-14-00775-CV

                   IN THE INTEREST OF L.T.H., A CHILD


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-70308

               MEMORANDUM                         OPINION
      Appellant, Alecia Lynn Howe, filed a notice of appeal on September 25,
2014, to appeal an order signed August 27, 2014. According to information
provided to this court, it appears that appellant is attempting to appeal from an
interlocutory order granting temporary relief. This court is unable to determine our
jurisdiction, however, because no clerk’s record has been filed.

      The record in this appeal was due October 27, 2014. On November 19, 2014,
the Harris County District Clerk’s office notified this court that appellant has not
paid for preparation of the record. The same day, the official court reporter for the
309th District Court notified this court that appellant has not made arrangements to
pay for preparation of the reporter’s record.

      In addition, our records show that appellant has not paid the $195.00
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent); see also Order Regarding Fees Charged in Civil Cases in the
Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 13-9127 (Tex. Aug. 16, 2013) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). On October 8, 2014,
this court notified appellant that the filing fee was past due and the appeal was
subject to dismissal unless appellant paid the fee by October 20, 2014. No response
was filed.

      On November 20, 2014, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within
fifteen days, appellant paid or made arrangements to pay for the record and
provided this court with proof of payment. See Tex. R. App. P. 37.3(b). Appellant
has not provided this court with proof of payment for the record or filed any other
response to the court’s notice.

      Accordingly, the appeal is ordered dismissed.


                                       PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                          2